DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a/the data transfer portion, a/the consistency determination portion, an/the abnormality determination portion, a/the re-transfer control portion, and an abnormality processing portion, in claim 1; the abnormality determination portion, in claim 2; the abnormality determination portion, in claim 3; the consistency determination portion, and the data transfer portion, in claim 4; the consistency determination portion, in claim 6; and a/the data transfer portion, in claim 8.
In the specification, in paragraph 0017, “a DMA (Direct Memory Access) controller 5 (an example of a data transfer portion of the present disclosure)” and in paragraph 0037 “The master processor 4 executes the serial communication with the slave processor 12 via the DMA controller 5 based on the execution request data stored in the buffer 24. It is noted that although in the present embodiment, the master the master processor 4, for example, may have a data transfer function (a data transfer portion) to execute the data transfer as the DMA controller 5 does. In this case, the master processor 4 itself executes the serial communication with the slave processor 12, and executes the data transfer process between the memory 6 and the slave processor 12., and/or, in the drawings, in figure 1, DMA controller 5, and/or, master processor 4, is/are being interpreted to read on: data transfer portion, in claims 1, 4 and 8. 
In the specification, in paragraph 0027 “The slave processor 12 includes a consistency determination portion 13”, in paragraph 0055 “In addition, the slave processor 12 includes a consistency determination portion 13 (an example of a consistency determination portion of the present disclosure)”, in paragraph 0056 “and the slave processor 12 to function as the consistency determination portion 13”, in paragraph 0026 “The slave processor 12 is, for example, an ASIC (Application Specific Integrated Circuit).” and in paragraphs 0061, 0062, 0063, 0064, 0065, 0069, 0071, 0110 and 0111, and/or, in the drawings, in figure 1, (slave processor 12 includes consistency determination portion 13), is/are being interpreted to read on: a/the consistency determination portion, in claims 1, 4 and 6.
In the specification, in paragraph 0027 “The slave processor 12 includes a consistency determination portion 13, an abnormality determination portion 15”, in paragraph 0055 “In addition, the slave processor 12 includes a consistency determination portion 13 (an example of a consistency determination portion of the present disclosure) and an abnormality determination portion 15 (an example of an abnormality determination portion of the present disclosure)” in paragraph 0056 “and the slave processor 12 to function as the consistency determination portion 13 and the abnormality determination portion 15.”, in paragraph 0026 “The slave processor 12 is, for example, an ASIC (Application Specific Integrated Circuit).” and in paragraphs 0070, 0072, 0073, 0074, 0075 and 0110, and/or, in the drawings, in figure 1, slave processor 12 includes abnormality determination portion 15), is/are being interpreted to read on:  an/the abnormality determination portion, in claims 1, 2 and 3. 
In the specification, in paragraph 0055 “As shown in FIG. 1, the master processor 4 includes a communication processing portion 25 (an example of a re-transfer control portion of the present disclosure), and/or, in the drawings, in figure 1 (the master processor 4 includes a communication processing portion 25), is/are being interpreted to read on: a/the re-transfer control portion, in claim 1. 
In the specification, in paragraph 0055 “As shown in FIG. 1, the master processor 4 includes a communication processing portion 25 (an example of a re-transfer control portion of the present disclosure) and an error processing portion 26 (an example of an abnormality processing portion of the present disclosure), and/or, in the drawings, in figure 1, (the master processor 4 including error processing portion 26), is/are being interpreted to read on: an abnormality processing portion, in claim 1. 
  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, Kawase (US 2003/0233496 A1), cited by applicant submitted IDS, dated 24 May 2021, discloses  an image forming apparatus (see par 0054, “printer”) comprising: a first processor (see par 0049 “CPU 12” and see figure 1 “CPU 12”); a second processor (see pars 0049, 0050 and 0054, i.e., “control unit 20” is composed of a first controller 34 and a second controller 36); and a data transfer portion (“the data transfer portion and it’s claimed limitation is interpreted under 35 U.S.C. 112(f) above, as the DMA controller 5 in the specification, see Kawase at paragraph 0049, “DMA unit 16 handles DMA transfers of data”) connected with the first processor (see par 0049 “CPU 12” and see figure 1 “CPU 12”) and the second processor (see pars 0049, 0050 and 0054, i.e., “control unit 20” is composed of a first controller 34 and a second controller 36) via a bus (see par 50, bus 24 and see figure 1, bus 24) in a communicable manner and configured to execute a data transfer process to transfer data via the bus between a 
The closest prior art of record, namely, Kawase (US 2003/0233496 A1), cited by applicant submitted IDS, dated 24 May 2021, does not disclose, teach or suggest, the image forming apparatus further comprising: a consistency determination portion configured to determine whether or not there is consistency between data before and after a transfer by the data transfer portion; an abnormality determination portion configured to, after the consistency determination portion determines that there is consistency, determine whether or not there is abnormality in the data transfer process of the data; a re-transfer control portion configured to, after the consistency determination portion determines that there is no consistency, cause the data transfer portion to re-transfer the data that is a transfer target; and an abnormality processing portion configured to, after the abnormality determination portion determines that there is abnormality in the data transfer process, prohibit the re-transfer control portion from re-transferring the data, and execute an abnormality process to handle the abnormality, as recited in independent claim 1. 
Claims 2-7 are allowable because they are dependent on allowable independent claim 1 above. 
Independent claim 8 is directed to a data communication method executed in an image forming apparatus. Claim 8 recites and/or claims the same and/or similar claim limitations and/or features, as recited in the analogous image forming apparatus of independent claim 1 above. Therefore, independent claim 8 is found to be allowable over the closest prior art of record, namely, Kawase (US 2003/0233496 A1), cited by IDS, dated 24 May 2021, for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moyer et al. (US 2005/0071730 A1) teaches continuous self-verify of configuration memory in programmable logic devices (see the title). A self-verify control 30 having a CRC compare 60 and an existing configuration engine 10 having a CRC calculation 50 (see figure 1). The ROM verify and configuration verify have a CRC compare (see figure 3).
Asnaashari et al. (US 2010/0211834 A1) teaches CRC engine 212, DMA module 214, and a front end and back end (see figure 2). A data integrity in memory controllers (see abstract). An error detection circuitry and the CRC engine 212 and the error detection circuitry provides checksums (see par 0023).
Tanii et al. (US 2021/0089254 A1) teaches a master processor 4 connected to bus 8, DMA controller 5 and a memory 6 connected to bus 8. A slave processor 12 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/DOV POPOVICI/Primary Examiner, Art Unit 2677